TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00045-CR



                                       Bryan Ayala, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2014-227, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                Appellant Bryan Ayala filed his notice of appeal on January 26, 2016. Appellant’s

brief on appeal was originally due on June 16, 2016. On counsel’s motion, the deadline for filing

was extended 43 days to July 29, 2016, then extended a second time for another 29 days to

August 29, 2016, and a third time for another 31 days to September 29, 2016. Appellant’s counsel

has now filed a fourth motion requesting that the Court extend the time for filing appellant’s brief

an additional 18 days for a total of 120 days. We grant the motion for extension of time and order

appellant to file a brief no later than October 17, 2016. No further extension of time will be granted.

Failure to comply with this order will result in the referral of this case to the trial court for a hearing

under Rule 38.8(b) of the Texas Rules of Appellate Procedure.
              It is so ordered this 11th day of October, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Do Not Publish




                                                2